                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

WISCONSIN WHEY PROTEIN,

                             Plaintiff,                                     ORDER
       v.
                                                                        18-cv-822-wmc
NEW HORIZON NEUTRICEUTICALS,
ROB WISCOUNT, JOHN VANDENBRAAK,
ROBERT LAWRENCE, B.A.M.
MANUFACTURING, JEFFRET WHITT,
TODD DUMANSKI, and DR. LAWRENCE
LABS, L.L.C.,

                             Defendants.


       In this civil action, plaintiff Wisconsin Whey Protein asserts a slew of state law

claim against defendants, purportedly under this court’s diversity jurisdiction, 28 U.S.C. §

1332(a).    The docket reflects a flurry of filings of motions to dismiss, followed by

oppositions and amended pleadings, followed by motions to strike the amended pleadings,

and other ancillary motions. Before the court can address any of these motions, it must

first determine whether it has subject matter jurisdiction. Because the allegations in the

complaint are insufficient to determine if there is complete diversity of citizenship between

plaintiff and defendants, plaintiff will be given an opportunity to file a declaration, with

supporting admissible evidence, demonstrating the citizenship of all LLC parties.

       “Federal courts are courts of limited jurisdiction.” Int’l Union of Operating Eng’r, Local

150, AFL-CIO v. Ward, 563 F.3d 276, 280 (7th Cir. 2009) (citation omitted). Unless a

complaint alleges complete diversity of citizenship among the parties and an amount in

controversy exceeding $75,000, or raises a federal question, the case must be dismissed for
want of jurisdiction. Smart v. Local 702 Int’l Bhd. of Elec. Workers, 562 F.3d 798, 802 (7th

Cir. 2009). Because jurisdiction is limited, federal courts “have an independent obligation

to determine whether subject-matter jurisdiction exists, even when no party challenges it.”

Hertz Corp. v. Friend, 559 U.S. 77, 94 (2010). Further, the party seeking to invoke federal

jurisdiction bears the burden of establishing that jurisdiction is present. Smart, 562 F.3d

at 802-03.

       Here, plaintiff contends that diversity jurisdiction exists because (1) the amount in

controversy exceeds $75,000 and (2) the parties are diverse. (2nd Am. Compl. (dkt.

#37).) 1 For the latter to be true, however, there must be complete diversity, meaning

plaintiff cannot be a citizen of the same state as any defendant. Smart, 562 F.3d at 803.

Unfortunately, plaintiff’s allegations as to the citizenship of a number of the defendants

prevent this court from determining whether there is complete diversity.

       “The citizenship of an LLC is the citizenship of each of its members,” yet plaintiff

has not alleged the citizenship of any of the LLC parties’ members, making it impossible

to determine whether complete diversity exists here. Camico Mut. Ins. Co. v. Citizens Bank,

474 F.3d 989, 992 (7th Cir. 2007). In its complaint, plaintiff identified Lawrence Labs,

LLC as an “LLC.”        (2nd Am. Compl. (dkt. #58) ¶ 9.)            Plaintiff, however, describes

defendant New Horizon Nutraceuticals as a “corporation.”                (Id. at ¶ 2.)    For BAM

Manufacturing, plaintiff does not identify whether it is a corporation or LLC, or some other



1
 The court notes that defendants also challenge whether the amount in controversy requirement is
satisfied, but the court will wait to address this argument in its opinion and order on the motions
to dismiss. The court also notes that there are two pending motions to strike the second amended
complaint; nonetheless, the court will treat that complaint as the operative pleading for the purpose
of evaluating diversity.

                                                 2
business entity. Nonetheless, the parties’ filings appear to demonstrate that these three

business entity defendants are LLCs. As such, plaintiff’s allegations as to the place of

incorporation and principal place of business are wholly irrelevant in deciding the

citizenship of a limited liability company. See Hukic v. Aurora Loan Serv., 588 F.3d 420,

429 (7th Cir. 2009).

      Before dismissing this action for lack of subject matter jurisdiction, plaintiff will be

given leave to file within 14 days a declaration with supporting, admissible evidence that

establishes subject matter jurisdiction by alleging the names and citizenship of each

member of the LLCs. In alleging an LLC’s citizenship, plaintiff should be aware that if the

member or members of the LLCs are themselves a limited liability company, partnership,

or other similar entity, then the citizenship of those members and partners must also be

alleged as well. See Meyerson v. Harrah’s E. Chi. Casino, 299 F.3d 616, 617 (7th Cir. 2002)

(“[T]he citizenship of unincorporated associations must be traced through however many

layers of partners or members there may be.”).



                                         ORDER

      IT IS ORDERED that:

      1) plaintiff shall have until October 19, 2018, to file a declaration with supporting,
         admissible evidence sufficient to establish complete diversity of citizenship for
         purposes of determining subject matter jurisdiction under 28 U.S.C. § 1332; and




                                             3
2) failure to do so shall result in prompt dismissal of this matter for lack of subject
   matter jurisdiction.

Entered this 5th day of October, 2018.

                                    BY THE COURT:


                                    /s/
                                    __________________________________
                                    WILLIAM M. CONLEY
                                    District Judge




                                       4
